I concur in sustaining the errors presented on behalf of the appeal of the Memphis Auto Sales but dissent to the holding of the majority that subsection (D) of Section 4517.06, Revised Code, and Rule No. 9 thereunder, is unconstitutional.
Certainly the Legislature has the power to determine that the conduct of an agency engaged in the sale of new motor vehicles is a business affected by the public interest. This fact has been recognized by Legislatures and courts throughout the country. Having determined that fact, the board, under the authority granted by the Legislature, is clothed with authority to regulate the business in such manner as is necessary to protect the public morals, health and safety of the people.
The fact that dealers may be restricted in their activities by virtue of the failure to secure a franchise for the sale of new motor vehicles from the manufacturer is not such a circumstance as to justify a court in holding that the section and the rule adopted thereunder are unconstitutional. *Page 360